United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3268
                         ___________________________

                        Marvin A. Harlan; Carol G. Harlan,

                       lllllllllllllllllllll Plaintiffs - Appellants,

                                            v.

  The Bank of New York Mellon, formerly known as The Bank of New York, as
    Trustee for the Certificate Holders CWALT, Inc., Alternative Loan Trust
      2006-30T1, Mortgage Pass-Through Certificates, Series 2006-30T1,

                       lllllllllllllllllllll Defendant - Appellee.
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                               Submitted: July 5, 2016
                                Filed: July 18, 2016
                                   [Unpublished]
                                   ____________

Before COLLOTON, GRUENDER, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

     In this diversity action, Marvin and Carol Harlan sought declaratory relief from
a home mortgage, and the Bank of New York Mellon (BONY) brought a counterclaim
for judicial foreclosure. The Harlans appeal after the district court1 granted BONY’s
motions for judgment on the pleadings and for summary judgment, and entered a final
judgment and decree of foreclosure. After careful de novo review, we conclude that
the Harlans’ arguments on appeal do not warrant reversal. See Saterdalen v. Spencer,
725 F.3d 838, 840 (8th Cir. 2013) (grant of judgment on pleadings is reviewed de
novo); Linn Farms and Timber Ltd. P’ship v. Union Pac. R.R. Co., 661 F.3d 354, 357
(8th Cir. 2011) (grant of summary judgment is reviewed de novo). Accordingly, we
affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                         -2-